Case 1:19-cv-09038-GBD-SDA Document 81 Filed 09/21/20 Page 1 of 2

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
358 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

September 21%, 2020

Judge Stewart D. Aaron

Southern District of New York

Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C

New York, New York 10007
Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

| represent Plaintiff Dino Antolini, Plaintiff in this matter. To remind the Court, your Order of
August 7, 2020 [DE 63] delineated the exact procedure for any current or future discovery
disputes between the parties. For what reason | do not know, Mr. Mizrahi chose to eviscerate,
ignore and violate that very Order. On September 17, 2020, with unmitigated willfulness, he
filed a Motion to Compel Plaintiff's discovery and did not even make mention of the order he
was violating.

| received defendants’ deficiency letter of September 9, 2020 which was cherry picked with
some of the general objections contained in Plaintiffs responses to interrogatories. Defendants
counsel used Plaintiff's objections to manufacture bogus premises for the instant discovery
dispute. He then used his bogus premises to concoct false legal holdings about the absurd
breadth of the materials sought. His requests are wholly outside the scope of this lawsuit.and
need to be treated as such, as Plaintiff has thoroughly explained over and over again. Our
telephone call was conducted on September 14, 2020 and despite my informing counsel
repeatedly that | possessed no other medical records for Plaintiff, other than those that were
previously furnished on September 9, 2020, counsel, in his paternalistic and pejorative manner,
proclaimed “I don’t want to hear it” and attempted to cross examine me regarding my
relationship with my client. When such atrocious acts of performative disrespect will end is

anyone’s guess. He-sent his letter to me the same day of the telephone call and | responded on
September 16".

Your Order, to my understanding, stated that the parties, after making their respective positions
known via their annotations, were to then send the annotated correspondence to the Court, who
would resolve the dispute based upon the parties’ respective positions set forth in the annotated
letter. Instead of forwarding the annotated correspondence to the Court per your Order of
August 7, 2020, Mr. Mizrahi opted instead to give a big “who cares” to your August 7 order and
made an untimely motion. See [DE 80]. He even had the audacity to quote your Individual
Motion Practice Rules |(A) and II(A) even though your Order specifically stated the August 7
order supersedes your Honor’s Individual Rules. This is just one of three court orders this

ae
Case 1:19-cv-09038-GBD-SDA Document 81 Filed 09/21/20 Page 2 of 2

attorney has violated to date. Plaintiff's counsel is seeking attorney’s fees for defense counsel’s
repeated transgressions of court orders and for his ongoing discovery abuses. Plaintiff's
counsel will file his Petition in accordance with this Honorable Court’s rules and be guided
accordingly.

Not only did he fail to comply with your Order of August 7, 2020, but his letter addressed to your
Honor dated September 17, 2020 [DE 80] is replete with fraudulent misrepresentations. Your
affiant submitted Plaintiff's verified interrogatories that answered each and every frivolous and
whimsical request.

Contrary to defendants’ counsel’s repeated falsehoods, Plaintiff and his counsel have never
refused to respond to his interrogatories. He has concocted his own narrative that illogically
contends that because Plaintiff's medical records contain names of health care providers i.e.,
Dr. Biro at Union Square Eye Care for Botox treatment (My client has Bell’s Palsy and this
treatment gives helps him control his facial muscles) and others, that means that defendants
are entitled to badger Plaintiff until he finally succumbs to their inappropriate pressure to
provide both unavailable and irrelevant information.

Mr. Antolini also receives physical therapy for his other illnesses, such as ataxia which is
indicated in the records we provided, as well as the authorization from Plaintiff to obtain his
records. In addition, Plaintiff has repeated over and over that he will readily execute any and all
authorizations that defendants provide. In fact, Plaintiff has outright offered to do this numerous
times and yet, this attorney has chosen to not respond to our offer.

Moreover, the disdainful ludicrously of his actions simply does not make any sense. Counsel
literally fills up pages and pages complaining about boiler plate general objections in Plaintiff's
Responses, but then just glosses over the actual responses provided. For the sake of argument
only, if Plaintiff withdrew his General Objections which are the crux of his churning, it just adds
to his violations of Court Orders. To stop and think about what this dispute is actually about
sheds light on this very point concerning defendant’s behavior through their counsel.
Defendants counsel wants every single iota of Plaintiff's medical records that have ever existed
for all of time. The silliness of that notwithstanding, defendants are simply wasting everyone’s
time, purposefully. They know that Plaintiff is disabled and any attempt to disprove same is not
worth entertaining. The game is clear: shift the focus of the case to a non-issue, tie up the case
with procedural hurdles over the non issue(s), ignore the actual heart of the controversy
(defendants discriminatory conduct), and in the process of ignoring the actual controversy
create more procedural hurdles by not providing extremely relevant and germane discovery.

Respecttully, isn’t this enough already. Plaintiff prays this Honorable Court uphold its August 7
order (an order than Plaintiff has already followed in a previous discovery dispute (See [DE 69]
annotated letter submissions) and sanction defendants counsel appropriately.

Respectfully submitted,

 

 

SHFitc
To counsel of record via ECF
